TENSION LEVER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/6/21, with respect to claims 1-17 have been fully considered and are persuasive.  The previous rejection of claims 1-17 has been withdrawn. 
Claim Objections
Claim 3 objected to because of the following informalities:  “the number of the plurality of outer body sides” should read “a number of the plurality of outer body sides”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-14, 17, and 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 5737981) in view of Bills (US 20120132041).
claim 1, Hildebrand teaches a tension lever (10) comprising: an outer body (12) comprising: a top (16) (Fig. 1); 
a bottom (14) (Fig. 1); 
and a plurality of outer body sides (32) comprising a first outer body side and a fourth outer body side opposite to and facing the first outer body side, the first outer body side having a substantially planar surface extending along a first direction and a second direction crossing the first direction (see annotated Fig. 2 below; Fig. 2); 
an upper first opening (18) defined in the top (16) and defining an upper inner body that extends along the second direction, wherein the upper inner body has a smooth surface (Figs. 1-2); 
a lower first opening (20) defined in the bottom (14) and defining a lower inner body that extends along the second direction, wherein the lower inner body (14) is threaded and is configured to be coupled to a separate external threaded bolt (Col. 3, lines 29-37; Fig. 1).
Hildebrand does not teach a second opening defined in the first outer body side and the fourth outer body side, the second opening defining a channel that extends along a third direction crossing the second direction; and a barbell comprising a shaft and a pair of beads at opposing ends of the shaft, the barbell being accommodated in the second opening and slidable along the channel such that a distance from a first bead from among the pair of beads to the first outer body side -2-is variable and a distance from a second bead from among the pair of beads to the fourth outer body side is variable as the barbell slides in the channel.
Bills teaches a tension lever (7) comprising: an outer body comprising: a top (Fig. 1; annotated Fig. 1);
a bottom (annotated Fig. 1);
and a plurality of outer body sides comprising a first outer body side and a fourth outer body side opposite to and facing the first outer body side, the first outer body side having a substantially 
a second opening (path which 8 slides) defined in the first outer body side and the fourth outer body side, the second opening defining a channel that extends along a third direction crossing the second direction (annotated Fig. 1; Fig. 2); 
and a barbell (8) comprising a shaft and a pair of beads (11a, 11b) at opposing ends of the shaft, the barbell (8) being accommodated in the second opening and slidable along the channel such that a distance from a first bead (11a) from among the pair of beads to the first outer body side -2-is variable and a distance from a second bead (11b) from among the pair of beads to the fourth outer body side is variable as the barbell slides in the channel (Fig. 2; see annotated Fig. 1; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the handle (36, 100) coupled to the tension device taught by Hildebrand, with a barbell, as taught by Bills, because Bills discloses a sliding handle allows adjustment and operant torque to be applied from a wide variety of different angles and situations; therefore providing easy adaptation to a wide variety of situations ([0039]). Hildebrand teaches the handle (36, 100) is used to impart rotation on the tension device (10), or similarly, a wrench, or other cooperating engagement surfaces (Col. 3, line 63- Col. 4, line 11).  One of ordinary skill in the art would be inclined to use a barbell with Hildebrand to increase the torque applied to the threaded device, thereby imparting the same rotational movement as a wrench or handle (as shown).
Regarding claim 2, Hildebrand in view of Bills teach wherein the upper inner body comprises a plurality of upper inner body sides (34) (Fig. 2).
Regarding claim 6, Hildebrand in view of Bills teach wherein the channel (in which 8 slides) has a substantially smooth surface and the shaft (8) has a substantially smooth surface (Bills, Figs. 1-2).
claim 7, Hildebrand in view of Bills teach wherein the lower inner body is threaded (28) such that it is configured to receive a male threaded object (Hildebrand, Fig. 1; Col. 3, lines 28-37).
Regarding claim 8, Hildebrand in view of Bills teach wherein a depth of the upper first opening in the second direction is less than a depth of the lower first opening in the second direction (Hildebrand, see annotated Fig. 1).
Regarding claim 9, Hildebrand in view of Bills teach wherein a distance between a center-line of the second opening and the top is less than a distance between the center- line of the second opening and the bottom (see Bills, annotated Figs. 1 and 3 below).
Regarding claim 10, Hildebrand in view of Bills teach wherein a width of the outer body (7) along the third direction is equal to approximately 1/3 a length of the barbell (8) along the third direction (Bills, Fig. 1; see annotated Fig. 1).  It is noted that drawings may not be drawn to scale, however it is obvious from Bills annotated Fig. 1, that the barbell is approximately three times the width of the outer body (7).
Regarding claim 11, Hildebrand in view of Bills teach wherein the upper first opening and the second opening are in fluid communication.  Because Hildebrand has an opening in the first direction from top, to bottom, when the barbell and second opening of Bills is combined, the openings are in fluid communication.
Regarding claim 12, Hildebrand in view of Bills teach wherein the lower first opening and the second opening are in fluid communication.  Because Hildebrand has an opening in the first direction from top, to bottom, when the barbell and second opening of Bills is combined, the openings are in fluid communication.
Regarding claim 13, Hildebrand in view of Bills teach wherein the lower first opening and the second opening are in fluid communication with the upper first opening.  Because Hildebrand has an 
Regarding claim 14, Hildebrand in view of Bills teach wherein a diameter of the channel is slightly greater than a diameter of the shaft of the barbell.
Hildebrand in view of Bills do not teach wherein the diameter of the channel is 0.1 inch greater than a diameter of the shaft of the barbell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create the channel diameter 0.1 inch greater than the diameter of the shaft, because the shaft (Bills) freely slides within the channel.  The tolerance would also create a tight enough fit to prevent side to side movement.  It is inherent in the teaching of Bills that the diameter of the channel is slightly larger than the shaft, because the shaft is able to slide back and forth.
Regarding claim 17, Hildebrand in view of Bills teach wherein an outer width of the top is equal to an outer width of the bottom (Bills, annotated Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the width of the top and bottom of the outer body of Hildebrand, the same with as taught by Bills, because it would allow for a wrench to grip the polygonal shape at any point along the body, providing a counter force to the barbell when turning.
Regarding claim 19, Hildebrand in view of Bills teach wherein: the shaft (8) and beads are threaded (11a, 11b) (Bills, [0039]; Fig. 1); 
the shaft (8) comprises respective threaded parts (Bills, Fig. 2); 
and the beads (11a, 11b) each have respective threaded parts to receive the respective threaded parts of the shaft (8) (Bills, Fig. 2).

Regarding claim 20, Hildebrand in view of Bills teach wherein the upper inner body (34) comprises a shape that may accept a key having at least one of a slot shape, a Phillips head shape, a Pozidriv shape, a Frearson shape, a square shape, a Robertson shape, a 12-point flange shape, a Torx shape, a Tri-Wing shape, and a Troq-set shape (Hildebrand, Figs. 1-2).
Claims 3-5 rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 5737981) in view of Bills (US 20120132041), and further in view of Rowe.
Regarding claim 3, Hildebrand in view of Bills teach claim 2.
Hildebrand in view of Bills do not teach wherein a number of the plurality of upper inner body sides is equal to the number of the plurality of outer body sides.
Rowe teaches a tensioning device (10) wherein a number of the plurality of upper inner body sides is equal to the number of the plurality of outer body sides (13) (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the same number of outer sides, as inner sides, as taught by Rowe with the device taught by Hildebrand in view of Bills, because Hildebrand discloses the square opening is used for a variety of different connection elements, and the hexagonal shape (outside) can be made of a variety of different shapes and sizes without departing from the spirit of the invention.  One of ordinary skill would be inclined to either use 1) a matching external shape (square) or 2) a matching internal shape (hexagon), depending on the type of connection tool.  Rowe teaches the hexagonal inner shape is used for similar application such as wrenches, bolt heads, and nuts.
Regarding claim 4, Hildebrand in view of Bills, and further in view of Rowe teach wherein the plurality of upper inner body sides (Rowe) comprises six upper inner body sides each have substantially 
Regarding claim 5, Hildebrand in view of Bills, and further in view of Rowe teach wherein a first upper inner body side (34) from among the plurality of upper inner body sides extends along a first direction and parallel to the first outer body side (32), a second upper inner body side from among the plurality of upper inner body sides extends parallel to a second outer body side, a third upper inner body side from among the plurality of upper inner body sides extends parallel to a third outer body side from among the plurality of outer body - 3-sides, a fourth upper inner body side from among the plurality of upper inner body sides extends along the first direction and parallel to the fourth outer body side from among the plurality of outer body sides, a fifth inner body side from among the plurality of upper inner body sides extends parallel to a fifth outer body side from among the plurality of outer body sides, and a sixth inner body side from among the plurality of upper inner body sides extends parallel to a sixth outer body side from among the plurality of outer body sides (Hildebrand, Figs. 1-2; see Rowe above teaching in hexagonal shape).
Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Stenhouse (US 20140091187) in view of Hildebrand (US 5737981) and further in view of Bills (US 20120132041).
Regarding claim 15, Stenhouse teaches a wall mount (110) comprising (Fig. 1A):
a pair of vertical rails (120) (Fig. 1A);
a pair of tilt rails (see annotated Fig. 1B);
a wall plate (see annotated Fig. 1B);
a locking mechanism (170) (Fig. 1A);
and a tension lever comprising (see annotated Fig. 1A):
an outer body comprising (see annotated Fig. 1A):
a top (see annotated Fig. 1A);

and a barbell comprising a shaft and a pair of beads at opposing ends of the shaft, the barbell being received in the second opening (see annotated Fig. 1A).
Stenhouse does not teach a tension lever comprising: a plurality of outer body sides comprising a first outer body side and a second outer body side opposite to and facing the first outer body side, the first outer body side having a substantially planar surface extending along a first direction and a second direction crossing the first direction; 
an upper first opening defined in the top and defining an upper inner body that extends along the second direction, wherein the upper inner body has a smooth surface; 
a lower first opening defined in the bottom and defining a lower inner body that extends along the second direction, wherein the lower inner body is threaded and is configured to be coupled to a separate external threaded bolt; 
a second opening defined in the first outer body side and the fourth outer body side, the second opening defining a channel that extends along a third direction crossing the second direction;
the barbell being received in the second opening and slidable along the channel such that a distance from a first bead from among the pair of beads to the first outer body side is variable and a distance from a second bead from among the pair of beads to the fourth outer body side is variable as the barbell slides in the channel.
Hildebrand teaches a tension lever (10) comprising: an outer body (12) comprising: a top (16) (Fig. 1); 
a bottom (14) (Fig. 1); 
and a plurality of outer body sides (32) comprising a first outer body side and a fourth outer body side opposite to and facing the first outer body side, the first outer body side having a substantially 
an upper first opening (18) defined in the top (16) and defining an upper inner body that extends along the second direction, wherein the upper inner body has a smooth surface (Figs. 1-2); 
a lower first opening (20) defined in the bottom (14) and defining a lower inner body that extends along the second direction, wherein the lower inner body (14) is threaded and is configured to be coupled to a separate external threaded bolt (Col. 3, lines 29-37; Fig. 1).
Bills teaches a tension lever (7) comprising: an outer body comprising: a top (Fig. 1; annotated Fig. 1);
a bottom (annotated Fig. 1);
and a plurality of outer body sides comprising a first outer body side and a fourth outer body side opposite to and facing the first outer body side, the first outer body side having a substantially planar surface extending along a first direction and a second direction crossing the first direction (annotated Fig. 1);
a second opening (path which 8 slides) defined in the first outer body side and the fourth outer body side, the second opening defining a channel that extends along a third direction crossing the second direction (annotated Fig. 1; Fig. 2); 
and a barbell (8) comprising a shaft and a pair of beads (11a, 11b) at opposing ends of the shaft, the barbell (8) being accommodated in the second opening and slidable along the channel such that a distance from a first bead (11a) from among the pair of beads to the first outer body side -2-is variable and a distance from a second bead (11b) from among the pair of beads to the fourth outer body side is variable as the barbell slides in the channel (Fig. 2; see annotated Fig. 1; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the outer body sides of the tension lever taught by Hildebrand, with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper and lower first opening taught by Hildebrand, on the tension lever taught by Stenhouse, because 1) openings allow for connection with a bit (in hexagonal opening) to assist in turning the tension lever when more force is needed, and 2) the opposite opening can attach to the rod or fastener to be tensioned.
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the second opening taught by Bills, with the tension device taught by Stenhouse in view of Hilderbrand, because Bills teaches having a sliding handle allows adjustment and operant torque to be applied from a wide variety of different angles and situations; therefore providing easy adaptation to a wide variety of situations ([0039]).
Regarding claim 16, Stenhouse in view of Hildebrand and Bills teach wherein the pair of vertical rails (120) each comprise a slot, wherein the pair of tilt rails each comprise an opening, and wherein each of the slots and openings of the tilt rails accommodate a rod that is connected to the tension lever (Stenhouse, see annotated Figs. 1A and 1B).
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Hildebrand (US 5737981) in view of Bills (US 20120132041), and further in view of Stenhouse (US 20140091187).
Regarding claim 18, Hildebrand in view of Bills teach the tension lever of claim 1.
Hildebrand in view of Bills do not teach wherein the beads are spherical.
Stenhouse teaches a tensioning device with a barbell with spherical beads (see annotated Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use spherical beads, such as that of Stenhouse, on the barbell taught by Bills, because 




    PNG
    media_image1.png
    231
    291
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    297
    223
    media_image2.png
    Greyscale

Hildebrand, annotated Figs. 1-2

    PNG
    media_image3.png
    314
    417
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    261
    311
    media_image4.png
    Greyscale

Bills, annotated Fig. 1

    PNG
    media_image5.png
    362
    319
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    308
    172
    media_image6.png
    Greyscale

Stenhouse, annotated Fig. 1A

    PNG
    media_image7.png
    273
    329
    media_image7.png
    Greyscale

Stenhouse, annotated Fig. 1B
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723